Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 1 of 7 PageID #: 3224




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   GERALD W. CORDER,

          Plaintiff,
   v.                                                            Civil Action No. 1:18-CV-30
                                                                 Hon. Judge Irene M. Keeley
   ANTERO RESOURCES CORPORATION,
   a Delaware corporation,                                       c/w 1:18CV31, 1:18CV32,
                                                                 1:18CV33, 1:18CV34, 1:18CV35,
          Defendant.                                             1:18CV36, 1:18CV37, 1:18CV38,
                                                                 1:18CV39, 1:18CV40 for purposes of
                                                                 discovery and setting schedule

                             DECLARATION OF ALVYN A. SCHOPP

          Pursuant to 28 U.S.C. § 1746, Alvyn A. Schopp declares as follows:

          1.      I am Regional Senior Vice President and Chief Administrative Officer for Antero

    Resources Corporation (“Antero”).

          2.      I have assisted in formulating and obtaining information for Antero’s initial

   disclosures and responses to Plaintiffs’ discovery requests in this action.

          3.      Antero produced true, accurate, and correct copies of 51 gathering and compression

    agreements and amendments thereto kept in the regular course of business as Bates-stamped

    AGC-008852 to AGC-009876.

          4.      Antero produced true, accurate, and correct copies of 30 processing agreements and

    amendments thereto kept in the regular course of business as Bates-stamped AGC-002265 to

    AGC-002862.

          5.      Antero produced true, accurate, and correct copies of 119 transportation agreements

    and amendments thereto kept in the regular course of business as Bates-stamped AGC-001222 to

    AGC-002260.




                                              EXHIBIT A
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 2 of 7 PageID #: 3225




          6.      Pursuant to Federal Rule of Evidence 1006, a summary of these agreements and

   amendments is attached as “Exhibit 1” due to their voluminous nature.

          7.      These agreements and amendments set forth the terms and conditions associated

   with post-production processes for Antero’s West Virginia gas operations relevant to the leases

   at issue in this action.

          8.      Antero also produced true, accurate, and correct copies of 56 statements and

   invoices for gathering and compression costs for sample months November 2014 and November

   2017 kept in the regular course of business as Bates-stamped AGC-009877A to AGC-010081A.

          9.      Antero produced true, accurate, and correct copies of 100 statements and invoices

   for processing costs for sample months November 2014 and November 2017 kept in the regular

   course of business as Bates-stamped AGC-010082A to AGC-010347A.

          10.     Antero produced true, accurate, and correct copies of 31 statements and invoices

   for transportation costs for sample months November 2014 and November 2017 kept in the

   regular course of business as Bates-stamped AGC-010350A to AGC-010503A.

          11.     Pursuant to Federal Rule of Evidence 1006, a summary of these statements and

   invoices is attached as “Exhibit 2” due to their voluminous nature.

          12.     These statements and invoices provide supporting documentation for post-

   production expenses incurred for two sample months.

          13.     These documents collectively demonstrate the fact that Plaintiffs’ deductions were

   actually incurred and reasonable. Furthermore, Plaintiffs’ deductions are directly related to the

   agreements, amendments, statements, and invoices described above.




                                                  2
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 3 of 7 PageID #: 3226




              14.    Antero also produced voluminous royalty accounting data for each Plaintiff kept in

       the regular course of business in Excel format as Bates-stamped ACG-012735 to ACG-012746.1

              15.    This royalty accounting data is current through production month August 2020 and

       accounting month October 2020.

              16.    Pursuant to Federal Rule of Evidence 1006, a summary of the royalty accounting

       data is attached as “Exhibit 3” due to its voluminous nature.

              17.    This summary is limited to Plaintiffs’ interests in leases at issue in this action.

              18.    This summary calculates over-refunds for all deductions for each Plaintiff.

              19.    This summary calculates total deductions for each lease by type (i.e., COM3, PRC2,

       and TRN3).2

              I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on January 15, 2021.


                                                                 _______________________________
                                                                 Alvyn A. Schopp
                                                                 Regional Senior Vice President
                                                                 Antero Resources Corporation




   12148919




   1
     Antero previously produced voluminous royalty accounting data for each Plaintiff in Excel format on January 20,
   2019; however, such documents were not Bates-stamped. Antero also produced numerous royalty summary charts
   throughout the course of discovery as Bates-stamped AGC-000754 to AGC-000755; AGC-000806 to AGC-000807;
   AGC-000808; AGC-000810; AGC-001057A to AGC-001059A; and AGC-012731 to AGC-012734.
   2
     See ECF No. 75 (dismissing with prejudice the Settling Plaintiffs’ breach of contract claims on the leases attached
   to the second amended complaints as Exhibits 2–8 that arose before the Settlement Agreement was signed).


                                                            3
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 4 of 7 PageID #: 3227




                 SUMMARY OF AGREEMENTS AND AMENDMENTS
                 PURSUANT TO FEDERAL RULE OF EVIDENCE 1006

       No.     Description                                          Bates

        1.     Gathering and compression agreements and   AGC-008852 to AGC-009876
               amendments

        2.     Processing agreements and amendments       AGC-002265 to AGC-002862

        3.     Transportation agreements and amendments   AGC-001222 to AGC-002260




                                       EXHIBIT 1
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 5 of 7 PageID #: 3228




                   SUMMARY OF STATEMENTS AND INVOICES
                 PURSUANT TO FEDERAL RULE OF EVIDENCE 1006

       No.     Description                                            Bates

        1.     Statements and invoices for gathering and    AGC-009877A to AGC-010081A
               compression costs for sample months
               November 2014 and November 2017

        2.     Statements and invoices for processing       AGC-010082A to AGC-010347A
               costs for sample months November 2014
               and November 2017

        3.     Statements and invoices for transportation   AGC-010350A to AGC-010503A
               costs for sample months November 2014
               and November 2017




                                         EXHIBIT 2
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 6 of 7 PageID #: 3229




                          SUMMARY OF ROYALTY ACCOUNTING DATA
                        PURSUANT TO FEDERAL RULE OF EVIDENCE 1006

   A.        OVER-REFUNDS FROM AUGUST 2015 SETTLEMENT

                            Name                                Over-refunds1
                            Janet Packard                         ($3,642.99)
                            Garnet Cottrill                       ($3,641.52)
                            Marlyn Sigmon                         ($3,641.52)
                            Randall Corder                        ($3,642.99)
                            Lorena Krafft                          ($728.60)
                            Cheryl Morris                          ($728.60)
                            Tracy Bridge                           ($728.60)
                            Gerald Corder                         ($3,642.99)
                            Angela Nicholson                       ($242.89)
                            Kevin McCall                           ($242.89)
                            Brian McCall                           ($242.81)
                            GRAND TOTAL                          ($21,126.40)



   B.        NON-SETTLING PLAINTIFFS’ DEDUCTS BY LEASE
             (through October 2020 accounting)

                             Lease        Lease
             Name                                     COM3           PRC2        TRN3        Total
                             Bk/Pg         Ex.
   Janet Packard           1499/147
   Garnet Cottrill         1496/1203        2        $46.85          $630.36     $65.70     $742.91
   Marlyn Sigmon           1498/865
                           1080/677       3    $1,694.72           $19,871.21       –      $21,565.93
                           1082/656       4     $786.50             $9,570.50       –      $10,357.00
                           1103/733       5         –                   –           –         $0.00
                           1084/203       6      $19.37              $573.22     $294.41     $887.00
                           1084/197       7      $23.37              $980.27     $610.22    $1,613.86
                           99/7           8       $0.39               $4.69         –         $5.08
                           143/2912       9         –                 $1.70       $1.72       $3.42
                                        GRAND
                                               $2,571.20            $31,631.95   $972.05   $35,175.20
                                        TOTAL:




   1
       For all deduction types, including WV_SEV and WV_SEV1.
   2
       Janet Packard does not have an interest in this lease.


                                                  EXHIBIT 3
Case 1:18-cv-00030-IMK-MJA Document 207-2 Filed 03/02/21 Page 7 of 7 PageID #: 3230




   C.         SETTLING PLAINTIFFS’ DEDUCTS BY LEASE AFTER SETTLEMENT
              (through October 2020 accounting)

                                   Lease         Lease
               Name                                              COM3     PRC2       TRN3        Total
                                   Bk/Pg          Ex.
       Randall Corder           1562/1128
       Lorena Krafft            1562/1120
       Cheryl Morris            1562/1114
       Tracy Bridge             1562/1126
       Gerald Corder                                2             –       $69.49     $73.60    $143.09
                                1562/1110
       Angela Nicholson         1562/1118
       Kevin McCall
                                1562/1116
       Brian McCall
                                1562/1108
                                1080/677         3                –         –           –        $0.00
                                1082/656         4                –       $1.63         –        $1.63
                                1103/733         5                –         –           –        $0.00
                                1084/203         6                –      $271.89     $290.51    $562.40
                                1084/197         7                –      $669.22     $623.97   $1,293.19
                                99/73            8                –       $0.02         –        $0.02
                                143/291          9                –       $3.07       $2.75      $5.82
                                               GRAND
                                                                 $0.00   $1,015.32   $990.83   $2,006.15
                                               TOTAL:




   3
       Randall Corder does not have an interest in this lease.
